     Case 4:20-mj-04936-N/A-BGM Document 2 Filed 08/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. 20-04936MJ-001-TUC-BGM
10                    Plaintiff,                        ORDER
11   v.
12   Carlos Maximilliano Galvan,
13                    Defendant.
14
15          The Court has been advised that Defendant has been taken into custody and charged
16   with a death-eligible offense. The Federal Public Defender has requested the appointment
17   of counsel learned in the law applicable to capital cases to protect Defendant’s
18   constitutional rights prior to the formal appointment of counsel to take place at his initial
19   appearance scheduled for Monday, August 31, 2020. Pursuant to 18 U.S.C. §§ 3005 and
20   3599, and upon recommendation from the Federal Public Defender for the District of
21   Arizona,
22          IT IS HEREBY ORDERED appointing Eric Rau and Victoria Brambl (learned
23   counsel), Assistant Federal Public Defenders, as attorneys of record for consultation
24   purposes only.
25          Dated this 28th day of August, 2020.
26
27
28
